DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 1/4/21. Claims 30, 33-37, 39-41, 47-54 are pending. Claim 30 is amended. Claims 47-54 are withdrawn.
Response to Arguments
Applicant’s arguments, filed 1/4/21 with respect to the 35 U.S.C. 102(b) rejection in view of Taylor et al (US2008/0154296) (“Taylor-2”) or, in the alternative, under 35 U.S.C. 103(a) as obvious over Taylor-2 in view of Bowser et al (US6419674) (“Bowser”) have been fully considered and are not persuasive. Applicant argues, the tip of Taylor-2 cannot be interpreted as a tip that is “smooth” and “non-cutting” as currently amended into claim 30. Examiner makes notice Claim 30 recites the leading edge is “non-cutting” and Paragraph [0019] of the instant specification recites a wedge that is used to “passively” wedge into an area between the tissue growth and implanted lead, then further states “without substantially cutting or disrupting”. The limitation “without substantially cutting” indicates that some cutting may still occur to separate the tissue from the lead. 
Further, Applicant argues, Taylor-2 presents “cutting” as ambiguous and relies on a cutting surface to remove the object from surrounding tissue. Examiner respectfully disagrees, Taylor-2 defines different means of separating tissue in Paragraph [0025]; where “cutting features can be replaced with or referred to as stripping or dilating elements”; where the “cutting features or procedures can be used or referred to interchangeably with stripping features or procedures, and with dilating features or procedures. Methods that include stripping or dilating tissue may or may not include cutting tissue”. Therefore, Taylor-2 clearly distinguishes between cutting and separating tissue, in which a separator “may refer to or encompass a cutter, a stripper, or a dilator or any combination thereof”. Further, the combination of structures 620/630 of Taylor-2 are cited as the claimed tip. When 620 is retracted, the tip formed by the combination of 620/630 forms a non-cutting smooth edge. Where the distal edge of the 620 is smooth by being rounded in the cross-sectional view as shown in Fig. 6A. 
Election/Restrictions
Newly submitted claims 49-54 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The grouping of claims 49-54 can be used in a different method such as removing a foreign object or tissue in the body. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 49-54 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30, 33-37, 39-41, 47 and 48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 30 recites “a smooth, non-cutting leading edge”. There is no support in the specification for a “smooth” leading edge. The specification Paragraph [0066] states “the inner lumen 510 may include… a manufactured shape (e.g. smooth…)”; however, there is not disclosure of a smooth, non-cutting leading edge. Applicant argues support for the limitation is in the drawings and in Paragraphs [0019] and [0052]. 
Claims 33-37, 39-41, 47 and 48 are rejected based on dependency from claim 30. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 30, 33-35 and 47-48 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Taylor et al (US2008/0154293) (“Taylor-2”) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Taylor-2 in view of Bowser et al (US6419674) (“Bowser”). 

    PNG
    media_image1.png
    642
    627
    media_image1.png
    Greyscale

Claim 30, Taylor-2 discloses a lead removal method, the method comprising: 
engaging a lead removal apparatus over at least one of an implanted object in a patient (Paragraph [0005]), wherein the lead removal apparatus comprises: 
a shaft (sheath 610), wherein the shaft is flexible (sheath is flexible, Paragraph [0031]), the shaft having at least one outer surface, a proximal end and a distal end, and wherein the shaft includes an inner lumen running from the proximal end to the distal end to receive the implanted object (Paragraph [0031], see Fig. 6B); and 
a tissue dilating tip (620/630, see Fig. 6C) forming the distal end of the shaft, wherein the tissue dilating tip comprises, a first wall thickness forming a smooth, non-cutting leading edge (first wall thickness shown in annotated Fig. 6A; tip 620 has a non-separating/non-cutting profile, Paragraph [0031]; distal edge of 620 is smooth by being rounded, see cross-section of Fig. 6A) and a second wall thickness proximal the smooth, non-cutting leading edge (second wall thickness shown in annotated Fig. 6A; 
orienting the tissue dilation tip to dilate tissue along a length of the tissue growth where the tissue growth is free from attachment to a portion of vasculature of the patient (see Fig. 6C);
thereafter translating and rotating the non-cutting leading edge of the tissue dilating tip (Examiner makes notice the tip can separate the tissue when pressed more forcefully against the tissue or when rotated relative to the tissue; when the sheath is rotated, tip can dilate tissue in an axial manner, Paragraph [0006]) in an engagement area between the implanted object and the length of tissue growth (tissue may be separated by the tip 620 having the non-separating profile, Paragraph [0031]; rotating the sheath to induce relative rotational movement between the separator and the tip so as to deploy the separating means of the separator, and applying the deployed separating mechanism to the patient tissue that is attached to the object, so as to separate the tissue from the object, Paragraph [0007]), thereby passively dilating and displacing the length of tissue growth surrounding the implanted object without cutting or ablating the length (Paragraph [0031]) of the tissue growth as the non-cutting leading edge is indexed into the engagement area (when tip 620 is advanced longitudinally it provides a separating action and would index the wedge into the engagement area, see Fig. 6C); and 
thereafter removing the implanted object from the tissue growth (the object is removed from the body using this method, Paragraph [0010]).
If Applicant should disagree Taylor-2 discloses translating and rotating the non-cutting, leading edge of the tissue dilating tip in an engagement area between the implanted object and the length of tissue growth. Bowser teaches a radio frequency dilator sheath with an inner sheath, the inner sheath performs coordinated longitudinal and rotational movement for separating encapsulating tissue from an implanted lead (C5:L65-67; C6:L1-8 of Bowser). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the tip of Taylor-2 be translated and rotated as taught by Bowser in order to loosen and separate the tissue from the lead without excessive force (C6:L5-8 of Bowser). 
Claim 33, Taylor-2/Bowser discloses the method of claim 30, and Taylor-2 further discloses wherein orienting the tissue dilation tip further comprises: 

Claim 34, Taylor-2/Bowser discloses the method of claim 30, and Taylor-2 further discloses comprising: 
determining whether the implanted object can be moved relative to the tissue growth surrounding the implanted object (the tip is adapted to be advanced over object, Paragraph [0010]); and 
moving the tissue dilation tip further into the tissue growth to dilate any tissue growth determined to restrict movement of the implanted object (when tip 620 is advanced longitudinally in one direction thereby restricting movement of the lead to one direction and provides a separating action, Paragraph [0031]).
Claim 35, Taylor-2/Bowser discloses the method of claim 30, and Taylor-2 further discloses comprising: 
actuating the tissue dilation tip once the lead removal apparatus is indexed to the engagement area (tip can be rotated, Paragraph [0032]).
Claim 47, Taylor-2/Bowser discloses the method of claim 30 wherein the tissue dilating tip surrounds the entire distal end of the shaft (sheath 610 is surrounded entirely by the dilating tip 630, see Fig. 6A).  
Claim 48, Taylor-2/Bowser discloses the method of claim 47 wherein the tissue dilating tip comprises an interior lumen that mates with the inner lumen of the shaft to receive the implanted object (see Fig. 6A, the inner lumen of the tip 620/630 is coupled to the sheath 610 to receive the lead, see Fig. 6A, Paragraph [0031]).  

Claims 30, 33-37, 39-41, 47 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al (US20080154296) (“Taylor”) in view of Taylor et al (US2008/0154293) ("Taylor-2") or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as unpatentable over Taylor in view of Taylor-2 in further view of Bowser et al (US6419674) (“Bowser”).
Claim 30, Taylor discloses a lead removal method, the method comprising: 
engaging a lead removal apparatus over at least one of an implanted object in a patient (Paragraph [0006]), wherein the lead removal apparatus comprises: 
a shaft (sheath 110), wherein the shaft is flexible (sheath is flexible, Paragraph [0038]), the shaft having at least one outer surface, a proximal end and a distal end, and wherein the shaft includes an inner lumen running from the proximal end to the distal end to receive the implanted object (Paragraph [0036]); and 
a tissue dilating tip (separator 1000, see Fig. 10A; where the tip 1000 may be used in combination with the system 100) forming the distal end of the shaft, wherein the tissue dilating tip comprises a first wall thickness forming a smooth, non-cutting, leading edge (thickness of the separating means 1014 at the distal most edge of 1000, see Fig. 10A; the tip is smooth and non-cutting by being rounded and intended to separate tissue from the lead) and a second wall thickness proximal the smooth, non-cutting, non-ablating leading edge (thickness at the start of the rounded portion 1016, see Fig. 10A; the tip is non-cutting by being rounded and intended to separate tissue from the lead), wherein the first wall thickness is less than the second wall thickness (the rounded portion 1016 decreases in thickness, see Fig. 10A, 10B); 
orienting the tissue dilation tip to dilate tissue along a length of the tissue growth where the tissue growth is free from attachment to a portion of vasculature of the patient (when separator 1000 is advanced longitudinally it provides a separating action, Paragraph [0048]; the tissue growth is free from attachment at the separated regions; also, when the tissue is surrounding the lead as set forth in Paragraph [0007], at least a portion of the tissue would be attached to the lead and not directly attached to the vasculature);
inserting the non-cutting, leading edge of the tissue dilating tip in an engagement area between the implanted object and the length of tissue growth (Paragraph [0048), thereby passively dilating and displacing the length of tissue growth surrounding the implanted object without cutting or ablating the length (the distal tip may be a separator instead of a cutting member, Paragraph [0007], [0048]) of the 
removing the implanted object from the tissue growth (the leads are removed, Paragraph [0036]).
Taylor is silent regarding the order of operations; mainly orienting the tissue dilation tip along a length of the tissue growth; thereafter pushing the non-cutting, leading edge in an engagement area between the implanted object and the length of tissue growth; and thereafter removing the implanted object. 
Taylor-2 teaches a tool 630 with for removing a lead from tissue. Where and the separator 630 extends over a portion of tissue at a contact region 634 (Paragraph [0032], see Fig. 6B of Taylor-2). Then pushing the separator 630 to separate the tissue from the lead and then the entire system is removed from the body (Paragraph [0010], [0031] of Taylor-2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the method of separating tissue as taught by Taylor-2 in order to separate patients tissue at the attachment to the object for removing the object (Paragraph [0010] of Taylor-2).
Taylor is silent regarding translating and rotating the non-cutting, leading edge of the tissue dilating tip in an engagement area between the implanted object and the length of tissue growth. 
Taylor-2 teaches a separating system 600 for removing a lead from a tissue growth. The tool 630 having a non-leading cutting edge (distal end of tip 620) that can separate the tissue when pressed more forcefully against the tissue or when rotated relative to the tissue and when the sheath is rotated, the tip can dilate tissue in an axial manner (Paragraph [0006]). Further the tip 620 may separate tissue in the non-separating profile (Paragraph [0031]) and further rotating the sheath to induce relative rotational movement between the separator and the tip so as to deploy the separating means of the separator, and applying the deployed separating mechanism to the patient tissue that is attached to the object, so as to separate the tissue from the object (Paragraph [0007]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Taylor to be translated and rotated as taught by Taylor-2 in order to loosen and separate the tissue from the lead with minimal friction and damage to tissues (Paragraph [0032]). 

Claim 33, Taylor/Taylor-2/Bowser discloses the method of claim 30, and Taylor further discloses wherein orienting the tissue dilation tip further comprises: 
aligning the tissue dilating tip along an area of the length of the tissue growth wherein a thickness of a first section (portion of tissue between the tip and the lead, see annotated Fig. 7E) of the tissue growth surrounding the implanted object is less than a thickness of a second section (remainder of the thickness of tissue surrounding the lead, see annotated Fig. 7E) of the tissue growth surrounding the implanted object (see annotated Fig. 7E), and wherein the second section of the tissue growth is attached to the vasculature of the patient (730 is patient’s tissue).

    PNG
    media_image2.png
    634
    692
    media_image2.png
    Greyscale


determining whether the implanted object can be moved relative to the tissue growth surrounding the implanted object (the tip is adapted to be advanced over lead, Paragraph [0023]); and 
moving the tissue dilation tip further into the tissue growth to dilate any tissue growth determined to restrict movement of the implanted object (when separator 1000 is advanced longitudinally in one direction thereby restricting movement of the lead to one direction and provides a separating action, Paragraph [0034]).
Claim 35, Taylor/Taylor-2/Bowser discloses the method of claim 30, and Taylor further discloses further comprising: 
actuating the tissue dilation tip once the lead removal apparatus is indexed to the engagement area (tip can be rotated, Paragraph [0006]).
Claim 36, Taylor/Taylor-2/Bowser discloses method of claim 30, and Taylor further discloses wherein the lead removal apparatus further comprises a collapsing section (deflection of the tip when a pull wire is used, Paragraph [0035]) operatively attached to a section of the flexible shaft (portion of tip that collapses is attached to the flexible shaft, Paragraph [0035]), and wherein the collapsing section is inserted into an area between the tissue growth and the implanted object (Paragraph [0035]).
Claim 37, Taylor/Taylor-2/Bowser discloses the method of claim 36, and Taylor further discloses further comprising:
applying a collapsing force to the collapsing section of the flexible shaft (collapsing force applied by pull wire, Paragraph [0035]), wherein the collapsing force reduces at least one diameter associated with the collapsing section (deflection causes a decreased diameter, Paragraph [0035]); and removing the lead removal apparatus from the tissue growth (the leads are removed, Paragraph [0036]).
Claim 39, Taylor/Taylor-2/Bowser discloses the method of claim 37, and Taylor further discloses wherein the step of radially collapsing the radially collapsing section of the flexible shaft comprises radially collapsing the radially collapsing section along a length of the flexible shaft (deflection causes a decreased diameter, Paragraph [0035]), wherein the length runs along a longitudinal axis of the flexible shaft (the deflected section would be along the length of the shaft).  

Claim 41, Taylor/Taylor-2/Bowser discloses the method of claim 40, and Taylor further discloses wherein the length comprises a smaller thickness relative to another portion of the flexible shaft (tubes may have progressively smaller diameters or thicknesses going from the proximal end of the sheath to the distal end of the sheath, Paragraph [0038]).   
Claim 47, Taylor/Taylor-2/Bowser discloses the method of claim 30 wherein the tissue dilating tip surrounds the entire distal end of the shaft (the tip 1000 would surround the distal end of the sheath 110 when connected as shown in Fig. 1C).
Claim 48, Taylor/Taylor-2/Bowser discloses the method of claim 47 wherein the tissue dilating tip comprises an interior lumen that mates with the inner lumen of the shaft to receive the implanted object (the inner lumen of the tip 1000 would be coupled to the sheath 110 to receive the lead, see Fig. 1C, Paragraph [0035]).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M. M./
Examiner, Art Unit 3771

/ERIC J ROSEN/Supervisory Patent Examiner, Art Unit 3771